DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In par. [0033], the specification recites “The imaging subsystem 14 in one example may include one or more array detectors 14a, a lens system 14b, one or more polarizing elements 14c, and one or more optical filters 14c...” should be amended to “The imaging subsystem 14 in one example may include one or more array detectors 14a, a lens system 14b, one or more polarizing elements 14c, and one or more optical filters 14d 
Furthermore, the figure 12 discloses element 305, however, the specification does not disclose or explain the element 305 in the disclosure. 
Furthermore, the figure 13 discloses element 305, however, the specification does not disclose or explain the element 308 in the disclosure. 
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claim element “a control unit” in claim 1, line 6 does not use the word “means” or phrase “means for”, but is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“control unit”) that is coupled with functional language (“...configured to control at least one of spectral and polarization properties of the light source in lines 6-7 of claim 1) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For claim element “control unit”, the specification discloses that the control unit can have signal converter, power source and associated electronics (par. [0101] states “a control unit 300, having at least a signal converter, power source, and associated (and known) electronics”) .  Therefore, the means-plus-function limitation of “control unit” is interpreted as part of a signal converter, power source, and associated electronics, and equivalents thereof.
The claim element “an image acquisition subsystem” in claim 8, line 12 does not use the word “means” or phrase “means for”, but is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“an image accusation subsystem”) that is coupled with functional language (“...configured to collect the image from the imaging device and select one or more desired optical components of the detected optical signal...” in lines 12-14) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For claim element “an image acquisition subsystem”, the specification discloses that the image acquisition subsystem may be a digital camera or 2D array detector, or any camera such as CCD, CMOS or other  (par. [0046] states “an image acquisition device, component, module, or sub-system 14a. As illustrated in an example, this may be a digital camera system or 2-dimensional array detector, or an array camera that can be incorporated herein, e.g., as generally shown in FIG. 1 that detects a portion of the illumination light that is reflected from the AOI towards the imaging subsystem 14. The imaging subsystem 14 also incorporates a lens system 14b for imaging the AOI onto a detector array such as a CCD or CMOS device, of the image acquisition device 14a”) .  Therefore, the means-plus-function limitation of “an image acquisition subsystem” is interpreted as a digital camera or 2D array detector, or any camera such as CCD, CMOS or other, and equivalents thereof.

The claim element “an image enhancing subsystem” in claim 8, line 16 does not use the word “means” or phrase “means for”, but is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“an image enhancing subsystem”) that is coupled with functional language (“...configured to select for display a sub-range of intensities of the detected optical signal that comprises the vein visualization signal” in lines 16-18) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For claim element “an image enhancing subsystem”, the specification discloses that the image enhancing subsystem is an electronic hardware and software   (par. [0039] states “Imaging subsystem 14 within system 10 also shows image enhancement electronic hardware and software 14e (i.e., a processing means), as generally illustrated via an operational block”), with the appropriate algorithm to perform the function (par. [0044] of the PG Pub. version of specification disclose it as prose).  Therefore, the means-plus-function limitation of “an image enhancing subsystem” is interpreted an electronic hardware with the appropriate algorithm to perform the function.


The claim element “an image acquisition subsystem” in claim 9, line 17 does not use the word “means” or phrase “means for”, but is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“an image accusation subsystem”) that is coupled with functional language (“...configured to collect the image from the imaging device and select one or more desired optical components of the detected optical signal...” in lines 17-20) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For claim element “an image acquisition subsystem”, the specification discloses that the image acquisition subsystem may be a digital camera or 2D array detector, or any camera such as CCD, CMOS or other  (par. [0046] states “an image acquisition device, component, module, or sub-system 14a. As illustrated in an example, this may be a digital camera system or 2-dimensional array detector, or an array camera that can be incorporated herein, e.g., as generally shown in FIG. 1 that detects a portion of the illumination light that is reflected from the AOI towards the imaging subsystem 14. The imaging subsystem 14 also incorporates a lens system 14b for imaging the AOI onto a detector array such as a CCD or CMOS device, of the image acquisition device 14a”) .  Therefore, the means-plus-function limitation of “an image acquisition subsystem” is interpreted as a digital camera or 2D array detector, or any camera such as CCD, CMOS or other, and equivalents thereof.
The claim element “an image enhancing subsystem” in claim 9, line 21 does not use the word “means” or phrase “means for”, but is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“an image enhancing subsystem”) that is coupled with functional language (“...configured to select for display a sub-range of intensities of the detected optical signal that comprises the vein visualization signal” in lines 21-22) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For claim element “an image enhancing subsystem”, the specification discloses that the image enhancing subsystem is an electronic hardware and software   (par. [0039] states “Imaging subsystem 14 within system 10 also shows image enhancement electronic hardware and software 14e (i.e., a processing means), as generally illustrated via an operational block”), with the appropriate algorithm to perform the function (par. [0044] of the PG Pub. version of specification disclose it as prose).  Therefore, the means-plus-function limitation of “an image enhancing subsystem” is interpreted an electronic hardware with the appropriate algorithm to perform the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “the image capturing device” in lines 4-5 should be amended to –the imaging device . Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim limitation “wherein the class 1 lasers are operated...” should read –wherein the light source is comprised of a plurality of class 1 lasers, wherein the class 1 lasers are operated...- or claim 4 can be amended to depend from claim 2 since claim 2 does first introduces claim limitation of plurality of Class 1 lasers.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim limitation “wherein the class 1 lasers comprise...” should read –wherein the light source is comprised of a plurality of class 1 lasers, wherein the class 1 comprise...-- or claim 5 can be amended to depend from claim 2 since claim 2 does first introduces claim limitation of plurality of Class 1 lasers.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “an imaging module” in line 2 should be amended to –the imaging device—to be consistent with claim 1.  The specification of the current Application discloses that the imaging device and imaging module as same element (par. [0046] of the PG Pub. version of the specification states “Although briefly described above, the imaging device, component, module, or sub-system 14 of the present system 10, in further detail also includes...”).  Also, right above par. [0046], the specification states “Imaging Device, Component, Module, or Sub-System”.  Therefore, the examiner notes that the limitation “an imaging module” in claim 8 is definite in light of the specification, however, to be consistent with claim 1, the claim limitation “an imaging module” should be amended to read –the imaging device--.  
Furthermore in claim 8, the claim limitation “an imaging module, further comprising” is also objected because the claim limitation “furthermore comprising” implies that claim 1 already limited “an imaging module” by reciting the term “further”, and claim 8 is further limiting the imaging module.  Again, to be consistent with claim 1, the claim limitation “The system of claim 1, further comprising: a. an imaging module, further comprising:” should be amended to read -–the system of claim 1, wherein the imaging device further comprising:--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “a second optical system” in line 3 should be amended to read –as .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “...while passing a part of the returning optical components of an optical signal returning from the imaged area while passing a part of the returning optical signal having one or more desired spectral and polarization properties” in lines 5-8 should be amended to read --while passing a part of the returning optical components of --  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “an imaging device” in line 9 should be amended to read –an imaging device a lens system—to distinguish from the “imaging device” that is already recited in claim 1.  The specification of the current application discloses that the lens system that does the configured to select a predetermined magnification and focus configuration and an adjustable magnification and focus configuration (par. [0046] of the PG Pub. version of the specification states “the lens 14b can provide adjustable zoom (magnification) and focus that can be selected by the operator. Thus, such operations allow a user, as example embodiments, to select in a predetermined manner the desired magnification and focus or in an automatic selectable configuration, provide for the desired magnification and focus for the image acquisition device”).  Therefore, the Examiner notes that claim 8 is definite in light of the specification, however, the “imaging device” should be amended to read “lens system” to distinguish from the imaging device of claim 1.  
Also, the claim limitations “the imaging device” in lines in lines 12-13 should be changed to “lens system” as explained above    Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “an image” in line 9 should be amended to read –image-- .  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the claim limitation “the detected optical signal” in lines 14, 15 and 17 should be amended to read –the passed returning optical signal-- to be consistent with rest of the claim 8. In lines 5-6 of claim 8 recites passing a part of the returning optical components of optical signal returning from the imaged area.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “the desired resolution” in line 21 should be amended to read –a desired resolution-- .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “the corresponding values” in line 22 should be amended to read –a corresponding values-- .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim limitation “the image enhancing means” in line 22-23 should be amended to read –the image enhancing subsystem--  to be consistent with previously recited claim limitation “an image enhancing subsystem” in line 16.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “an illumination module, further comprising...” in line 2 should be amended to read –an illumination module, .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “the plurality of Class 1 Lasers directed to the illuminated images area” in line 6 should be amended to read –the plurality of Class 1 lasers prior illuminating  the imaged area-- .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “an imaging module, further comprising...” in line 7should be amended to read –an illumination module, .  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim limitation “...while passing a part of the returning optical components of an optical signal returning from the imaged area while passing a part of the returning optical signal having one or more desired spectral and polarization properties” in lines 10-13 should be amended to read --while passing a part of the returning optical components of --  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “an imaging device” in line 14 should be amended to read –a lens system—to distinguish from the “an imaging module” that is already recited in line 7 of claim 9. The specification of the current Application discloses that the imaging device and imaging module as same element (par. [0046] of the PG Pub. version of the specification states “Although briefly described above, the imaging device, component, module, or sub-system 14 of the present system 10, in further detail also includes...”).  Also, right above par. [0046], the specification states “Imaging Device, Component, Module, or Sub-System”.  Therefore, the examiner notes that the limitation “an imaging device” in line is definite in light of the specification, however, to be consistent throughout claim 9, the claim limitation “imaging device” should be amended to read –lens system--. The specification of the current application discloses that the lens system that does the configured to select a predetermined magnification and focus configuration and an adjustable magnification and focus configuration (par. [0046] of the PG Pub. version of the specification states “the lens 14b can provide adjustable zoom (magnification) and focus that can be selected by the operator. Thus, such operations allow a user, as example embodiments, to select in a predetermined manner the desired magnification and focus or in an automatic selectable configuration, provide for the desired magnification and focus for the image acquisition device”).  Therefore, the examiner notes that the limitation “an imaging device” in line is definite in light of the specification, however, to be consistent throughout claim 9, the claim limitation “imaging device” should be amended to read -–lens system—to distinguish from claim limitation “an imaging module”.
Also, the claim limitations “the imaging device” in lines in lines 17-18 should be changed to “lens system” as explained above    Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “an image” in line 14 should be amended to read –image-- .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “the detected optical signal” in lines 19, 20 and 2 should be amended to read –the passed returning optical signal-- to be consistent with rest of the claim 9. In lines 10-11 of claim 9 recites passing a part of the returning optical components of optical signal returning from the imaged area.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “the desired resolution” in line 26 should be amended to read –a desired resolution-- .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “the corresponding values” in line 27 should be amended to read –a corresponding values-- .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “the image enhancing means” in line 27-28 should be amended to read –the image enhancing subsystem--  to be consistent with previously recited claim limitation “an image enhancing subsystem” in line 21.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “the corresponding values” in line 27 should be amended to read –a corresponding values-- .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim limitation “the image are” should be amended to read –the imaged area-- .  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the claim limitation “18inches” in should be amended to read –18 inches-- .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claim limitation “the desired resolution” in line 13 should be amended to read –a desired resolution-- .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim limitation “the image are” should be amended to read –the imaged area-- .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim limitation “the desired optical components” should be amended to read –-- .  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the claim limitation “the image are” should be amended to read –the imaged area-- .  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the claim limitation “18inches” in should be amended to read –18 inches-- .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13, 14, 16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” render the claims limitation “about 10mA” and “about 20mA” indefinite. 
Regarding claim 5, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” render the claims limitation “about 700nm to 950nm” indefinite. 
Regarding claim 6, the claim limitation “sufficiently portable system” is indefinite because of claim term “sufficiently”.  It is unclear what is meant by the term “sufficiently”, and the specification does not disclose or define what is meant by the term “sufficiently” and what sufficiently portable system is.  MPEP 2173.05 (b) states “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree.  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”.  Therefore, the term “sufficiently” is indefinite because the specification of the current application did not provide a reasonably clear and exclusive definition of the term “sufficiently”, leaving the facially subjective claim language without an objective boundary. 
Regarding claim 13, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” render the claims limitation “about 10mA” and “about 20mA” indefinite. 
Regarding claim 14, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” render the claims limitation “about 700nm to 950nm” indefinite. 
Regarding claim 16, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” render the claims limitation “about 700nm to 950nm” indefinite. 
Regarding claim 20, the term "about" in line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “about” render the claims limitation “about 10mA” and “about 20mA” indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DEMOS (US 2016/0128627).
Regarding claim 1, DEMOS discloses an imaging system and method for enhanced visualization of near surface vascular structures.  DEMOS shows a sub-dermal structure visualization system (abstract states “A sub-dermal structure visualization system and method is disclosed”) comprising: 
a light source adapted to illuminate an imaged area (see 12a in fig. 1 which states the light source is LED, diodes, and other types of light sources; par. [0034] states “NIR light is used for illuminating an area of interest (AOI) ...”; [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range), etc. can also be incorporated into the embodiments herein if desired”); 
an imaging device (par.  [0033] states  “The imaging subsystem 14 in one example may include one or more array detectors 14a, a lens system 14b, one or more polarizing elements 14c, and one or more optical filters 14c...”; [0043] states that the imaging device is subsystem 14 in fig. 1); fig. 1 shows element 14 which is the imaging device comprises 2D array detector 14a, Lens 14b, polarizing element 14c, optical filters 14d and Image enhancement electronic 14e) arranged to optically capture (par. [0035] states “The imaging system 10, as shown in FIG. 1, provides direct imaging of the AOI that is captured by a custom but more often a conventional array detector (such as CCD or CMOS or any array capable of being incorporated with the embodiments disclosed herein) and presented to the operator on a display screen such as an LCD monitor or a computer or tablet screen...”) and relay an image (par. [0009] states “an imaging device arranged to optically relay an image...”); 
an electronic display configured to receive the image relayed by the image capturing device ( “image capturing device” which has is interpreted as the imaging device, par. [0035] states “The imaging system 10, as shown in FIG. 1, provides direct imaging of the AOI that is captured by a custom but more often a conventional array detector (such as CCD or CMOS or any array capable of being incorporated with the embodiments disclosed herein) and presented to the operator on a display screen such as an LCD monitor or a computer or tablet screen...”); 
a control unit configured to control at least one of spectral and polarization properties of the light source (par. [0038] states “The optical system may include such optical elements as an illumination uniformity module 12b, polarizers 12c (broadband and/or near field polarizers), optical filter 12d (including one or more of narrow band interference filters, bandpass filters and long wave pass filters, waveplates, etc.) to control the illumination light spectral and polarization properties”; par. [0088] states “In addition, the system 10, as shown in FIG. 1, can include a control panel, such as a graphical user interface (GUI) that enables a system operator to set configuration options and change operating parameters...”); 
wherein the imaged area includes one or more sub-dermal structure within a turbid medium (par. [0004] states “The present application relates to imaging systems and methods, and more particularly to a sub-dermal visualization and imaging system and method using near infrared (NIR) light for enhanced imaging of veins and other near surface vascular structures...). 
Regarding claim 3, DEMOS shows wherein the one or more sub-dermal structure include hemoglobin (DEMOS is directed to imaging vascular structure, abstract states “The desired optical signals can comprise a vein visualization signal to assist in visualizing a vascular structure below a skin layer of a patient”; par. [0031] states “This is mainly due to the reduced absorption of blood and myoglobin. Blood and myoglobin limit the photon penetration depth at shorter wavelengths. Water limits the photon penetration depth at longer wavelengths. The reduced absorption of blood and water enables NIR light to reach and interact with the subsurface veins to bring image information back to be detected by an imaging device.”; therefore, the Examiner notes that hemoglobin is the iron-containing oxygen-transport metalloprotein in the red blood cells, and prior art DEMOS teaching imaging vascular structure which comprises hemoglobin.)
Regarding claim 8, DEMOS shows an imaging module (“imaging module” which is interpreted as the imaging device, par. [0043] of DEMOS states that the imaging module is same as the imaging device “Although briefly described above, the imaging device, component, module, or sub-system 14 of the present system 10”) comprising:
a second optical system (par. [0047] of DEMOS states “polarization control elements 14c and optical filters 14d, are configured to allow rejection of unwanted one or more optical components from the detected signal...”) configured with at least one optical element for rejecting unwanted one or more optical components of an optical signal returning from the image area while passing a part of the returning optical components of the optical signal returning from the imaged area (par. [0009] of DEMOS states “a second optical system configured with at least one optical element for rejecting at least one unwanted optical components of a detected optical signal returning from the imaged area while passing one or more desired spectral and polarization properties of the detected optical signal”; par. [0044] of DEMOS states “polarization control elements 14c and optical filters 14d, are configured to allow rejection of unwanted one or more optical components from the detected signal and may be positioned before or after the lens system 14b in order to increase the relative intensity of the VVS compared to the total detected signal by the imaging detector 14a”) while passing one or more desired spectral and polarization properties of the returning optical signal (par. DEMOS of [0009] states “a second optical system including at least one optical element for rejecting unwanted one or more optical components of a detected optical signal returning from the imaged area while passing desired one or more spectral and polarization properties of the detected optical signal”);
an imaging device ( “an imaging device” which is interpreted as a lens system, par. [0033] states “a lens system 14b”; par. [0060] of DEMOS states “the use of a single optical imaging element (imaging lens) to relay the image of the object to the imaging sensor(s) may be the most effective method...”) arranged to optically relay the image as provided by a configuration selected from a predetermined magnification (par. [0009] of DEMOS states “an imaging device arranged to optically relay an image as provided by a configuration selected from: a predetermined magnification and focus configuration and an adjustable magnification and focus configuration”; par. [0043] of DEMOS states “Furthermore, the lens 14b can provide ... a predetermined manner a desired magnification and focus or in an automatic selectable configuration, provide for the desired magnification and focus for the image acquisition device”) and focus configuration (par. [0009] states of DEMOS states “an imaging device arranged to optically relay an image as provided by a configuration selected from: a predetermined magnification and focus configuration and an adjustable magnification and focus configuration”; par. [0043] of DEMOS states “Furthermore, the lens 14b can provide ... a predetermined manner a desired magnification and focus or in an automatic selectable configuration, provide for the desired magnification and focus for the image acquisition device”) and an adjustable magnification (par. [0009] of DEMOS states “an imaging device arranged to optically relay an image as provided by a configuration selected from: a predetermined magnification and focus configuration and an adjustable magnification and focus configuration”; par. [0043] of DEMOS  states “Furthermore, the lens 14b can provide adjustable zoom (magnification) and focus that can be selected by the operator”) and focus configuration (par. [0009] of DEMOS states “an imaging device arranged to optically relay an image as provided by a configuration selected from: a predetermined magnification and focus configuration and an adjustable magnification and focus configuration”; par. [0043] of DEMOS states “Furthermore, the lens 14b can provide adjustable zoom (magnification) and focus that can be selected by the operator”); and
an image acquisition subsystem (par. [0043] of DEMOS states “the imaging device, component, module, or sub-system 14 of the present system 10, in further detail also includes an image acquisition device, component, module, or sub-system 14a”; see 14a in fig. 1) configured to collect the image from the imaging device (“an imaging device” which is interpreted as a lens, par. [0045] states “the image acquisition and processing components of the imaging subsystem 14 function to detect the portion of the illumination light that is reflected towards the imaging subsystem 14 of FIG. 1, after it is passed through additional optical elements”; fig. 1 of DEMOS shows that the image acquisition subsystem 14a receives the image from lens 14b) and select one or more desired optical components of the detected optical signal (par. [0009] of DEMOS states “an image acquisition means configured to collect the image from the imaging device and select one or more desired optical components of the detected optical signal, wherein the desired one or more optical components of the detected optical signal comprise a vein visualization signal”), wherein the one or more desired optical components of the detected optical signal comprises a vein visualization signal (par. [0009] of DEMOS states “an image acquisition means configured to collect the image from the imaging device and select one or more desired optical components of the detected optical signal, wherein the desired one or more optical components of the detected optical signal comprise a vein visualization signal”);
an image enhancing subsystem (see 14e in fig. 1 of DEMOS; par. [0033] states “Imaging subsystem 14 within system 10 also shows image enhancement electronic hardware and software 14e (i.e., a processing means), as generally illustrated via an operational block”; par. [0047] states “This may be implemented using additional signal electronics and/or software 14e”) configured to select for display a sub-range of intensities of the detected optical signal that comprises the vein visualization signal (par. [0009] states “an image enhancing means configured to select for a display of the sub-range of intensities of the detected optical signal that comprises the vein visualization signal”);
an image display module (par. [0009] of DEMOS states “an image display module configured with at least one of an electronic visual display and an image projector that displays the image with at least one display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”; par. [0035] of DEMOS states “...presented to the operator on a display screen such as an LCD monitor or a computer or tablet screen”) configured with at least on of an electronic visual display (par. [0009] of DEMOS states “an image display module configured with at least one of an electronic visual display and an image projector that displays the image with at least one display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”) and an image projector that display the image with at least one display property selected from an aspect ratio (par. [0009] of DEMOS states “an image projector that displays the image with at least one display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”), the desired resolution (par. [0009] of DEMOS states “...display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”), and an image contrast that matches or exceeds the corresponding values of the image provided by the image enhancing means (“image enhancing means” is interpreted as the image enhancing subsystem” as previously recited in claim 8; par. [0009] of DEMOS states “...display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Pilon et al. (US 2007/0156037; hereinafter Pilon).
Regarding claim 2, DEMOS discloses the claimed invention substantially as described in the 102 rejection of claim 1 above, furthermore, DEMOS shows wherein the light source is comprises of plurality of lasers (par. [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range”), but fails to explicitly state class 1 laser.
Pilon is in the same field of endeavor and discloses non-invasive optometric device for medical diagnostic.  Pilon teaches class-1 laser (par. [0078] states “One example of a preferred excitation source 12 is the PicoQuant LED Model PLS 370. It is a class 1 laser product (LED), which requires no operator training, or any special equipment, such as eye protection, to operate the device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the light sources of DEMOS to utilize class-1 laser, as taught by PIlon, because claims 1 laser requires no operator training, or any special equipment, such as eye protection, to operate the device (see par. [0078] of Pilon).
Regarding claim 5, DEMOS discloses the claimed invention substantially as described in the 102 rejection of claim 1 above, furthermore, DEMOS shows wherein the light source is comprises of plurality of lasers and spectral range of about 700nm to 950nm (par. [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range)”, but fails to explicitly state class 1 laser.
Pilon is in the same field of endeavor and discloses non-invasive optometric device for medical diagnostic.  Pilon teaches class-1 laser (par. [0078] states “One example of a preferred excitation source 12 is the PicoQuant LED Model PLS 370. It is a class 1 laser product (LED), which requires no operator training, or any special equipment, such as eye protection, to operate the device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the light sources of DEMOS to utilize class-1 laser, as taught by PIlon, because claims 1 laser requires no operator training, or any special equipment, such as eye protection, to operate the device (see par. [0078] of Pilon).
Regarding claim 9, DEMOS discloses an imaging system and method for enhanced visualization of near surface vascular structures.  DEMOS shows a sub-dermal structure visualization system (abstract states “A sub-dermal structure visualization system and method is disclosed”) comprising: an illumination module (par. [0010] states “an illumination module, further including: a near-infrared (NIR) light source adapted to substantially uniformly illuminate an imaged area”), comprising:
a plurality of lasers adapted to illuminate an imaged area (par. [0034] states “NIR light is used for illuminating an area of interest (AOI) ...”; [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range), etc. can also be incorporated into the embodiments herein if desired”); and
a first optical system configured with at least one optical element for controlling at least on of spectral and polarization properties of the plurality of lasers directed to the illumination imaged area (par. [0010] states “a first optical system including at least one optical element for controlling at least one of spectral and polarization properties of the source near-infrared (NIR) light directed to the illuminated imaged area”; [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range), etc. can also be incorporated into the embodiments herein if desired”);
an imaging module (par. [0010] states “...an imaging module...”), comprising:
a second optical system configured with at least one optical element for rejecting unwanted one or more optical components of an optical signal returning from the imaged area while passing a part of the returning optical components of an optical signal returning from the imaged area while passing a part of the returning optical signal having one or more desired spectral and polarization properties (par. [0010] states “an imaging module including: a second optical system including at least one optical element for rejecting unwanted one or more optical components of a detected optical signal returning from the imaged area while passing desired one or more spectral and polarization properties of the detected optical signal”);
an imaging device arranged to optically relay an image as provided by a configuration selected from a predetermined magnification and focus configuration and an adjustable magnification and focus configuration ( “an imaging device” which is interpreted as a lens, par. [0009] states “an imaging device arranged to optically relay an image as provided by a configuration selected from: a predetermined magnification and focus configuration and an adjustable magnification and focus configuration”; par. [0033] states “a lens system 14b”); and
an image acquisition subsystem (par. [0043] of DEMOS states “the imaging device, component, module, or sub-system 14 of the present system 10, in further detail also includes an image acquisition device, component, module, or sub-system 14a”; see 14a in fig. 1) configured to collect the image from the imaging device ( “an imaging device” which is interpreted as a lens, par. [0045] states “the image acquisition and processing components of the imaging subsystem 14 function to detect the portion of the illumination light that is reflected towards the imaging subsystem 14 of FIG. 1, after it is passed through additional optical elements”; fig. 1 of DEMOS shows that the image acquisition subsystem 14a receives the image from lens 14b)and select one or more desired optical components of the detected optical signal (par. [0009] of DEMOS states “an image acquisition means configured to collect the image from the imaging device and select one or more desired optical components of the detected optical signal, wherein the desired one or more optical components of the detected optical signal comprise a vein visualization signal”), wherein the one or more desired optical components of the detected optical signal comprise a vein visualization signal par. [0009] of DEMOS states “an image acquisition means configured to collect the image from the imaging device and select one or more desired optical components of the detected optical signal, wherein the desired one or more optical components of the detected optical signal comprise a vein visualization signal”); 
an image enhancing subsystem (see 14e in fig. 1 of DEMOS; par. [0033] states “Imaging subsystem 14 within system 10 also shows image enhancement electronic hardware and software 14e (i.e., a processing means), as generally illustrated via an operational block”; par. [0047] states “This may be implemented using additional signal electronics and/or software 14e”) configured to select for display a sub-range of intensities of the detected optical signal that comprises the vein visualization signal (par. [0009] states “an image enhancing means configured to select for a display of the sub-range of intensities of the detected optical signal that comprises the vein visualization signal”); and
an image display module an image display module (par. [0009] of DEMOS states “an image display module configured with at least one of an electronic visual display and an image projector that displays the image with at least one display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”; par. [0035] of DEMOS states “...presented to the operator on a display screen such as an LCD monitor or a computer or tablet screen”) configured with at least one of an electronic visual display (par. [0009] of DEMOS states “an image display module configured with at least one of an electronic visual display and an image projector that displays the image with at least one display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”)  and an image projector that displays the image with at least one display property selected from an aspect ratio (par. [0009] states “an image projector that displays the image with at least one display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”), the desired resolution (par. [0009] of DEMOS states “...display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”), and an image contrast that matches or exceeds the corresponding values of the image provided by the image enhancing means (“the image enhancing means” is interpreted as the image enhancing subsystem as previously recited in claim 9; par. [0009] of DEMOS states “...display property selected from: an aspect ratio, a desired resolution, and an image contrast that match or exceeds the corresponding values of the image provided by the image enhancing module”).
But, DEMOS fails to explicitly state the lasers are class 1.
Pilon is in the same field of endeavor and discloses non-invasive optometric device for medical diagnostic.  Pilon teaches class-1 laser (par. [0078] states “One example of a preferred excitation source 12 is the PicoQuant LED Model PLS 370. It is a class 1 laser product (LED), which requires no operator training, or any special equipment, such as eye protection, to operate the device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the light sources of DEMOS to utilize class-1 laser, as taught by Pilon, because claims 1 laser requires no operator training, or any special equipment, such as eye protection, to operate the device (see par. [0078] of Pilon).
Regarding claim 10, DEMOS in view of Pilon disclose the invention substantially as described in the 103 rejection for claim 9 above, furthermore, DEMOS shows wherein the light source includes a diffuser (par. [0038] states “optical elements such as light diffusers that enable near uniform illumination of the AOI”).
Regarding claim 11, DEMOS in view of Pilon disclose the invention substantially as described in the 103 rejection for claim 9 above, furthermore, DEMOS shows the diffuser captures the image area (par. [0038] states “optical elements such as light diffusers that enable near uniform illumination of the AOI”). The examiner notes the specification of the current Application stats that a light diffuser is used to enable near uniform illumination of the AOI (par. [0042] of the PG Pub. version of the specification states “The laser diode may be designed or otherwise configured (properly modified) to provide nearly uniform illumination of the AOI...additional optical elements such as light diffusers that enable near uniform illumination of the AOI”).  Therefore, the Examiner notes that the diffuser of prior art DEMOS (see par. [0038] states the light source can have optical elements such as light diffusers that enable near uniform illumination of the AOI, and the term “capture” has been interpreted as illuminating the AOI with light to encompass/define the AOI/image area.  

Regarding claim 14, DEMOS in view of Pilon disclose the invention substantially as described in the 103 rejection for claim 9 above, furthermore, DEMOS shows spectral range of about 700nm to 950nm (par. [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range)”.
Regarding claim 15, DEMOS discloses an imaging system and method for enhanced visualization of near surface vascular structures.  DEMOS shows a sub-dermal structure visualization method (abstract states “A sub-dermal structure visualization system and method is disclosed”) comprising:
illuminating an imaged area of interest including sub-dermal regions thereof with a plurality of lasers (abstract states “A sub-dermal structure visualization system and method is disclosed”; par. [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range), etc. can also be incorporated into the embodiments herein if desired”)  that are passed through a first optical system including one or more optical elements for controlling at least one of spectral and polarization properties of the plurality lasers prior to illuminating the imaged area of interest (par. [0011] states “that is passed through a first optical system including one or more optical elements for controlling at least one of spectral and polarization properties of the NIR light prior to illuminating the imaged area”; [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range), etc. can also be incorporated into the embodiments herein if desired”);
detecting one or more optical components of an optical signal returning from the imaged area of interest and passed through a second optical system including one or more optical elements which reject unwanted optical components of the optical signal (par. [0011] states “detecting desired optical components of an optical signal returning from the image area and passed through a second optical system. The second optical system may include one or more optical elements which reject unwanted one or more optical components of the optical signal”), wherein remaining one or more optical components represent specific portions of the sub-dermal regions where specific anatomical structure of interest is present (par. [0011] states “wherein remaining desired one or more optical components of a detected optical signal represent specific portions of the sub-dermal regions where specific anatomical structure of interest is present”); and
wherein the desired optical components of the detected optical signal comprise a vein visualization signal representing a portion of the optical signal that falls within a sub-range of intensities, relative to intensities of a remainder of the optical signal, to assist in visualizing a vascular structure below a skin layer of a patient (par. [0011] states “wherein the desired optical components of the detected optical signal include a vein visualization signal representing a portion of the optical signal that falls within a sub-range of intensities, relative to intensities of a remainder of the optical signal to assist in visualizing a vascular structure below a skin layer of a patient”).
But, DEMOS fails to explicitly state the lasers are class 1.
Pilon is in the same field of endeavor and discloses non-invasive optometric device for medical diagnostic.  Pilon teaches class-1 laser (par. [0078] states “One example of a preferred excitation source 12 is the PicoQuant LED Model PLS 370. It is a class 1 laser product (LED), which requires no operator training, or any special equipment, such as eye protection, to operate the device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the light sources of DEMOS to utilize class-1 laser, as taught by PIlon, because claims 1 laser requires no operator training, or any special equipment, such as eye protection, to operate the device (see par. [0078] of Pilon).
Regarding claim 16, DEMOS in view of Pilon disclose the invention substantially as described in the 103 rejection for claim 15 above, furthermore, DEMOS shows spectral range of about 700nm to 950nm (par. [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range)”.

Regarding claim 17, DEMOS in view of Pilon disclose the invention substantially as described in the 103 rejection for claim 15 above, furthermore, DEMOS shows displaying the desired optical components of the optical system transposed with image display fiducials from the image area of the interest to enhance spatial correlation (par. [0012] states “wherein the imaging module includes means for generating image display fiducials transposed from the area of interest (AOI) to the image to enhance spatial correlation”; par. [0051] states “Using fiducial marks which are projected onto the target area, that are also highlighted in the image obtained by the system 10, beneficially assists the operator to locate the area in the arm that correlates to a specific location of interest in the image”).
Regarding claim 18, DEMOS in view of Pilon disclose the invention substantially as described in the 103 rejection for claim 15 above, furthermore, DEMOS shows diffusing lasers to capture the image area (par. [0038] states “optical elements such as light diffusers that enable near uniform illumination of the AOI”). The examiner notes the specification of the current Application stats that a light diffuser is used to enable near uniform illumination of the AOI (par. [0042] of the PG Pub. version of the specification states “The laser diode may be designed or otherwise configured (properly modified) to provide nearly uniform illumination of the AOI...additional optical elements such as light diffusers that enable near uniform illumination of the AOI”).  Therefore, the Examiner notes that the diffuser of prior art DEMOS (see par. [0038] states the light source can have optical elements such as light diffusers that enable near uniform illumination of the AOI, and the term “capture” has been interpreted as illuminating the AOI with light to encompass/define the AOI/image area.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Pilon et al. (US 2007/0156037; hereinafter Pilon), and in view of Wolf (US 2007/0167867).
Regarding claim 4, DEMOS discloses the claimed invention substantially as described in the 102 rejection of claim 1 above, furthermore, DEMOS shows wherein the light source is comprises of plurality of lasers (par. [0037] states “The illumination elements 12a may include, but are not limited to, a NIR light source, such as one or more light emitting diodes (LEDs) or a NIR laser that operate in the NIR spectral range. As additional illumination light source embodiments, a conventional infrared emission source that is heated to emit a continuous band of optical radiation, e.g., an infrared igniter source element, incandescent sources filtered for NIR, and supercontinuum lasers (which emit light in the entire 400-2400 nm wavelength range), etc. can also be incorporated into the embodiments herein if desired”) and DEMOS further states using low power light sources (par. [0038] states “illumination elements 12a, e.g., LEDs or a laser diode (often low power light sources), are desired based on their compact nature”), but fails to explicitly state class 1 laser and operating drive current between about 10mA and about 20mA.
Pilon is in the same field of endeavor and discloses non-invasive optometric device for medical diagnostic.  Pilon teaches class-1 laser (par. [0078] states “One example of a preferred excitation source 12 is the PicoQuant LED Model PLS 370. It is a class 1 laser product (LED), which requires no operator training, or any special equipment, such as eye protection, to operate the device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the light sources of DEMOS to utilize class-1 laser, as taught by Pilon, because class 1 laser requires no operator training, or any special equipment, such as eye protection, to operate the device (see par. [0078] of Pilon).
But, DEMOS in view of Pilon fail to explicitly state operating drive current between about 10mA and about 20mA.
Wolf is in the same field of endeavor and discloses a system for measuring physiological parameter of a medical patient (abstract states “system for measuring and converting to an observer intelligible form an internal physiological parameter of a medical patient”).  Wolf suggests using drive current between about 10mA (par. [0069] states “a VCSEL is employed as the NIR-emitter diode 86, such as a Honeywell SV5637 VCSEL laser diode which produces ... at a mere 10 mA forward current.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the light source of DEMOS in view of Pilon to utilized using 10mA for drive current for light source, as suggested by Wolf, to provide a high performance, low-current, optical power solution (see par. [0069] of Wolf).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Harris et al. (US 2014/0039309).
Regarding claim 6, DEMOS discloses the claimed invention substantially as described in the 102 rejection of claim 1 above, but fails to explicitly state that the system is provided as a portable system. 
Harris is in the same filed of endeavor and discloses a vein imaging system and method.  Harris teaches an imaging system can be portable (fig. 7A shows a portable imaging system; par. [0176] states “The device can be mounted onto a point of care cart 224 (e.g., FIG. 6), onto a clinic utility cart 226 (e.g., FIG. 7A), or in various other configurations”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the system as a portable system in the invention of DEMOS, as taught by Harris, to enable the device to be positioned in a wide variety of position depending on the patient’s orientation, the medical practitioner’s position, the portion of the patient’s body being imaged (par. [0176] of Harris states “to enable the device to be positioned in a wide variety of positions depending on the patient's orientation, the medical practitioner's position, the portion of the patient's body being imaged).

Regarding claim 7, DEMOS discloses the claimed invention substantially as described in the 102 rejection of claim 1 above, but fails to explicitly state that the imaging device includes a moveable mount configured to removably affix the imaging device with a plurality of surface. 
Harris is in the same filed of endeavor and discloses a vein imaging system and method.  Harris teaches imaging device includes a moveable mount configured to removably affix the imaging device with a plurality of surface (par. [0176] states “In some embodiments, the device 220 and the support member (e.g., articulated arm 218) can be coupled together by a quick release mechanism that allows a user to quickly release the device 220 from the support member (e.g., articulated arm 218). In some embodiments, the device can be wearable, for example, as a head mounted display, mounted onto a forearm of a user, as a necklace or pendant, or in various other configurations as discussed herein”; par. [0208] stated “FIG. 20 shows an example embodiment of a vein imaging system 100 configured to be worn by a medical practitioner (e.g., on the forearm). The vein imaging system 100 can have features that are the same or similar to the other imaging systems disclosed herein, and the disclosure relating to other imaging systems can relate to the system 100 as well”; fig. 20 shows an imaging device a moveable mount 112 that can be affix to plurality of surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized imaging device includes a moveable mount configured to removably affix the imaging device with a plurality of surface in the invention of DEMOS, as taught by Harris, to be able to worn on the forearm of the medical practitioner, or any other suitable location of the medical practitioner for ease of use. 

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Pilon et al. (US 2007/0156037; hereinafter Pilon) as applied to claim 9 above, and further in view of Mullani (US 2016/0242649).
Regarding claim 12, DEMOS in view of Pilon disclose the claimed invention substantially as described in the 103 rejection of claim 9 above, furthermore, DEMOS shows using visible light for conventional color images (par. [0054] states “beneficial integrated system may contain the capability of substantially simultaneously acquiring (recording) conventional color images in combination (if desired) with the sub-dermal structure visualization images. The following discussion provides insight as to the enablement of such methods in technically realistic and cost effective designs”; see “conventional color imaging” and “visible” in fig. 8A,), and separation length from the device to area of interest (par. [0043] states “The imaging lens may be designed to provide an in-focus image over a wide range of distances from the system so that the AOI can be correspondingly located within this range. This allows the operator to acquire images while the relative position of the device to the AOI can be changed in both the separation length and the angle with respect to the AOI surface”), but DEMOS in view of Pilon fails to explicitly state having the light source positioned at a distance of at least 18 inches from the imaged area.
Mullani is in the same field of endeavor and discloses a vein transillumination device.  Mullani teaches light source positioned at a distance of at least 18 inches from the imaged area (par. [0022] states “a second light source 22 is illuminated projecting white light from the series white-colored LEDs 22a-22h to simply examine the skin of a patient. In this mode, the lower surface 44 of the housing 12 is preferably positioned about 12 to 24 inches from the skin allowing white light to illuminate the skin of a patient for examination”; the examiner notes that the housing 12 in fig. 1 comprises the light sources, and if the housing 12 is positioned about 12 to 24 inches away, then the light source are at least also positioned 12 to 24 inches away).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the light source positioned at a distance of at least 18 inches from the imaged area in the invention of DEMOS in view of PIlon, as taught by Mullani, to be able to examine the skin of the patient and be able to image skin surface for further evaluation (see par. [0019] and [0022] of Mullani).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Pilon et al. (US 2007/0156037; hereinafter Pilon) as applied to claim 9 above, and further in view of Wolf (US 2007/0167867).
Regarding claim 13, DEMOS in view of Pilon disclose the claimed invention substantially as described in the 103 rejection of claim 9 above, furthermore, DEMOS states using low power light sources (par. [0038] states “illumination elements 12a, e.g., LEDs or a laser diode (often low power light sources), are desired based on their compact nature”), but fails to explicitly state class 1 laser and operating drive current between about 10mA and about 20mA.
Wolf is in the same field of endeavor and discloses a system for measuring physiological parameter of a medical patient (abstract states “system for measuring and converting to an observer intelligible form an internal physiological parameter of a medical patient”).  Wolf suggests using drive current between about 10mA (par. [0069] states “a VCSEL is employed as the NIR-emitter diode 86, such as a Honeywell SV5637 VCSEL laser diode which produces ... at a mere 10 mA forward current.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the light source of DEMOS in view of Pilon to utilized using 10mA for drive current for light source, as suggested by Wolf, to provide a high performance, low-current, optical power solution (see par. [0069] of Wolf).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Pilon et al. (US 2007/0156037; hereinafter Pilon) as applied to claims 15 and 18 above, and further in view of Mullani (US 2016/0242649).
Regarding claim 19, DEMOS in view of Pilon disclose the claimed invention substantially as described in the 103 rejection of claim 9 above, furthermore, DEMOS teaches using visible light for conventional color images (par. [0054] states “beneficial integrated system may contain the capability of substantially simultaneously acquiring (recording) conventional color images in combination (if desired) with the sub-dermal structure visualization images. The following discussion provides insight as to the enablement of such methods in technically realistic and cost effective designs”; see “conventional color imaging” and “visible” in fig. 8A,), and separation length from the device to area of interest (par. [0043] states “The imaging lens may be designed to provide an in-focus image over a wide range of distances from the system so that the AOI can be correspondingly located within this range. This allows the operator to acquire images while the relative position of the device to the AOI can be changed in both the separation length and the angle with respect to the AOI surface”), but DEMOS in view of PIlon fails to explicitly state having the light source positioned at a distance of at least 18 inches from the imaged area. 
Mullani is in the same field of endeavor and discloses a vein transillumination device.  Mullani teaches light source positioned at a distance of at least 18 inches from the imaged area (par. [0022] states “a second light source 22 is illuminated projecting white light from the series white-colored LEDs 22a-22h to simply examine the skin of a patient. In this mode, the lower surface 44 of the housing 12 is preferably positioned about 12 to 24 inches from the skin allowing white light to illuminate the skin of a patient for examination”; the examiner notes that the housing 12 in fig. 1 comprises the light sources, and if the housing 12 is positioned about 12 to 24 inches away, then the light source are at least also positioned 12 to 24 inches away).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the light source positioned at a distance of at least 18 inches from the imaged area in the invention of DEMOS in view of PIlon, as taught by Mullani, to be able to examine the skin of the patient and be able to image skin surface for further evaluation (see par. [0019] and [0022] of Mullani).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DEMOS (US 2016/0128627), in view of Pilon et al. (US 2007/0156037; hereinafter Pilon) as applied to claim 15 above, and further in view of Wolf (US 2007/0167867).
Regarding claim 20, DEMOS in view of Pilon disclose the claimed invention substantially as described in the 103 rejection of claim 15 above, furthermore, DEMOS states using low power light sources (par. [0038] states “illumination elements 12a, e.g., LEDs or a laser diode (often low power light sources), are desired based on their compact nature”), but fails to explicitly state operating drive current between about 10mA and about 20mA.
Wolf is in the same field of endeavor and discloses a system for measuring physiological parameter of a medical patient (abstract states “system for measuring and converting to an observer intelligible form an internal physiological parameter of a medical patient”).  Wolf suggests using drive current between about 10mA (par. [0069] states “a VCSEL is employed as the NIR-emitter diode 86, such as a Honeywell SV5637 VCSEL laser diode which produces...at a mere 10 mA forward current.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the light source of DEMOS in view of Pilon to utilized using 10mA for drive current for light source, as suggested by Wolf, to provide a high performance, low-current, optical power solution (see par. [0069] of Wolf). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793